Citation Nr: 0024412	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1946 and October 1950 to July 1969.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  This case came originally before the Board 
on appeal of an RO decision denying service connection for 
arthritis of various joints.  The Board remanded the case in 
September 1999 for the purpose of scheduling a hearing before 
a Board Member.  In June 2000, a hearing was held at the RO 
before the undersigned Board Member, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  In-service swelling and pain in the upper and lower 
extremities were manifestations of a disability that is shown 
to have been acute and transitory, and which resolved without 
identifiable residuals of arthritis.

3.  There is no competent evidence linking current disability 
associated with calcaneal heel spurs and degenerative joint 
disease in the hands to service.  

4. The veteran's arthritis has been medically attributed to 
the aging process.



CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that have 
not been obtained and would be pertinent to the veteran's 
appeal.  In this regard, extensive efforts to solicit 
information from the veteran concerning post-service 
treatment were made at the June 2000 hearing, but the veteran 
did not specifically identify any records that would be of 
assistance to his claim.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. § § 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). There are some 
chronic disabilities, such as arthritis, for which service 
connection may be granted on a presumptive basis, if the 
disorder is shown to be manifested to a degree of 10 percent 
or more within one year of final separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for a disability alleged to 
have been incurred in service, there must be identifiable 
manifestations of a disease or permanent effects of an 
injury.  In other words, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

With the above legal criteria in mind, the evidence will be 
briefly summarized.  Statements submitted by the veteran 
reflect that he claims that his current arthritis had its 
onset during his military.  The service medical records in 
pertinent part reflect treatment for recurrent pain and 
swelling in the feet and hands beginning in 1963 and 
continuing through 1968.   The assessments included 
urticaria, pruritus and acute and gouty arthritis.  X-rays of 
the hands and feet conducted in May 1963 were negative, and a 
December 1963 X-rays of the feet revealed generalized 
osteoporosis of the feet but were "non-specific for any type 
[of] arthritis."  The report of the medical examination that 
was conducted for purposes of the veteran's retirement from 
military service noted a history of gout, but the 
musculoskeletal examination conducted at that time was 
negative.  There was no medical evidence of arthritis 
involving any joint.

The first pertinent clinical evidence following the veteran's 
second period of service is contained in VA clinical records 
dated in December 1984 that included an assessment of 
osteoarthritis.  That was more than 14 years after his 
retirement from military service.  VA clinical records dated 
in 1988 reflect complaints of bilateral numbness in the 
fingers and left heel pain.  The assessment was carpal tunnel 
syndrome and heel spurs.  The veteran underwent a VA medical 
examination in April 1999.   VA X-rays conducted in 
connection with the April 1999 examination showed mild 
osteoarthritis involving the first interphalangeal joints of 
both hands and bilateral inferior calcaneal spurs.  
Significantly, even after considering the history related by 
the veteran of having had experienced joint pain since 1959, 
the VA physician in April 1999 concluded that these x-ray 
findings of arthritis were due to the aging process.  There 
is simply no competent evidence on file which would establish 
or suggest a possible relationship between the arthritis that 
was first diagnosed many years after the veteran's retirement 
from service and his military service.

The Board has carefully considered the testimony presented by 
the veteran asserting that his current feet and hand 
disabilities are due to in-service symptomatology and 
pathology.  However, absent any independent supporting 
clinical evidence from a physician or other competent medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Laypersons are not competent to offer medical 
opinions on matters beyond their knowledge. See also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board finds 
the probative weight of the "positive" evidence represented 
by the veteran's testimony and contentions to be overcome by 
that of the "negative" objective clinical evidence, 
represented principally by the lack of any clinical evidence 
linking a current hand or foot disability to service.  In 
fact, the clinical evidence that is of record, in particular 
the conclusion following the April 1999 VA examination that 
the foot and hand disabilities demonstrated at that time were 
the result of the aging process, contradicts the assertions 
of the veteran.   The Court has recently held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the 
veteran may have experienced pain in service, x-rays never 
confirmed the presence of arthritis while he was in service. 

Further weighing against the veteran's claim is the fact that 
the musculoskeletal examination conducted upon separation 
from service was negative, and that there is no evidence of 
treatment for arthritis following the veteran's separation 
from his second period of service until 1984.  Thus, as 
arthritis was not demonstrated within one year of service, 
service connection on a "presumptive" basis is also not 
warranted.  In short, as the "negative" evidence outweighs 
the "positive," the claim for service connection for 
arthritis of multiple joints must be denied.  Gilbert, 1 Vet. 
App. at 49.

ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied. 




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

